The opinion of the court was delivered by
Sharswood, J.
— The defendant below employed Taylor and Bacon to lease and conduct for him, and others associated with him, one or more cotton plantations in Louisiana. He instructed them to make their purchases for supplies only for cash, and this instruction was communicated to the plaintiff, from whom, however, the agents procured goods on credit. It is not to be questioned, under these circumstances, that the plaintiff thereby is to be considered as having looked to the personal credit of the agents and not to the principal for payment. Their unauthorized act, however, was susceptible of ratification, and the only point arising upon this record is the exception to the charge of the learned judge in leaving that question to the jury. It is contended that there was no evidence which would justify such an inference. That what took place would amount to a ratification is evident if the principal was fully aware of all the facts. Without such knowledge it must be conceded that it would be unavailable: Orwing v. Hall, 9 Pet. 609. That he knew that the goods were obtained on credit is very clear. In his letter of January 29th 1866 to Mr. Yorke he said: “ Mr. Taylor, when here, reported debts due to three parties in New Orleans, Messrs. Weed, Witters & Co., Wallace & Co., and E. W. Burbank, in all about $8000, mostly to the latter.” Mr. Burbank wrote to him under date of May 28th 1866, informing him of the amount of his demand, and requesting him to remit. In his answer, June 15th 1866, he says, “ Up to the present time I have no evidence whatever that the bills alluded to by you were made on my account;” and then proceeds to deny any authority of Taylor and Bacon from him to contract debts. With the knowledge then of this claim upon him, grounded on his liability for the contracts of Taylor and Bacon as his agents, he subsequently authorized Mr. Yorke, according to the testimony of that gentleman, to settle it. Mr. Yorke made payments to Mr. Burbank on account, as he said, of alleged indebtedness of Orange Grove and Fazende plantations, belonging to Mr. Wright. Indeed it does not appear to have been questioned that the supplies furnished by the plaintiff went to these plantations. After the knowledge that debts had been *252incurred by bi's agents for them, be authorized a settlement, and the settlement or part of it was, according to the testimony of Mr. Yorke, that “ the Eazende plantation was allowed to go on raising a crop, Mr. Taylor taking the stock and impleménts belonging to the same at a certain amount, for which he gave James A. Wright a lien on the cotton crop of 1866; also on the stock and implements aforesaid. This was done with the knowledge and consent of E. W. Burbank: I giving him a verbal promise that the whole proceeds of the cotton crop of 1866, and if that was not sufficient, then the stock and implements should be sold, and the amount so collected paid to E. W. Burbank to liquidate the alleged indebtedness of Orange Grove and Fazende plantations, prior to 1st January 1866.” It is urged, however, that this is no evidence — that he knew that the debt had been incurred on his credit contrary to his instructions. This does not seem to be absolutely necessary. It is quite sufficient that he knew it had been incurred by his agents in the course of his business for his benefit; and having received that benefit, if he recognised the claim as fairly entitled to be paid out of his property, a jury might well infer a ratification of the contract made by his agents, though originally without authority. We think, therefore, that the learned judge committed no error in submitting the question to the jury.
Judgment affirmed.